Sub-Item 77O Rule 10f-3 Transactions DREYFUS INVESTMENT FUNDS Dreyfus/Standish Global Fixed Income Fund On October 7, 2015, Dreyfus/Standish Global Fixed Income Fund (the "Fund"), a series of Dreyfus Investment Funds, purchased 895 3.100% notes, due January 15, 2019 issued by General Motors Financial Company, Inc. (CUSIP No. 37045XBB1) (the "Notes") at a purchase price of $99.954 per Note, including underwriter compensation of 0.25%. The Notes were purchased from C.L. King & Associates, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: BNY Mellon Capital Markets, LLC C.L. King & Associates, Inc. Deutsche Bank Securities, Inc. Great Pacific Securities Itau BBN USA Securities, Inc. J.P. Morgan Securities LLC Lloyds Securities Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Santander Investment Securities, Inc. Siebert Brandford Shank & Co., L.L.C Soci
